NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                            July 29, 2014

      Hon. Paul Watkins                             Hon. Gregory D. Sherwood
      County Attorney                               Attorney at Law
      415 St. Louis Street                          P. O. Box 200613
      Gonzales, TX 78629                            Austin, TX 78720-0613
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Keri L. Miller
      Assistant County Attorney
      415 Saint Louis Street
      Gonzales, TX 78629-4029
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00500-CR
      Tr.Ct.No. 80-12-A
      Style:    GREGORY FONSECA v. THE STATE OF TEXAS


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.